Field, C. J.
It appears by the record, that at the time of the commencement of the suit, and at the time the petition for removal was filed, the plaintiff was a resident and citizen of the State of New York, and the defendant a resident and citizen of the Commonwealth of Massachusetts. The suit is an action of contract on a judgment for the sum of $13,488.03 debt, and $468.10 costs of suit, which was obtained by the plaintiff against the defendant in the Supreme Court of the State of New York. The petition for removal was brought under § 2 of the act of Congress of March 3, 1887, as amended by the act of August 13, 1888.
The construction we give to this section is, that where the only ground of jurisdiction in the courts of the United States is that there is a controversy between citizens of different States, and the record of the suit shows that there is but a single controversy, and but one plaintiff and one defendant, the defendant cannot remove the suit from the State court to the Circuit Court of the United States unless he is not a resident of the State in the court of which the suit was brought. Whether this is true under the third clause of this section when the suit contains separable controversies between different sets of parties, we have no occasion to consider, as the present is not such a suit. See Western Union Tel. Co. v. Brown, 32 Fed. Rep. 337.
It is immaterial that the suit could have been originally brought in the Circuit Court of the United States for the District of Massachusetts, because the jurisdiction of that court over original suits is not necessarily the same as that over suits removed from State courts. Ench jurisdiction depends upon *159the construction of the provisions of the statutes of the United States which confer it. American Finance Co. v. Bostwick, 151 Mass. 19.
The question of law arising on the dismissal of the petition by the Superior Court could properly be brought to this court by bill of exceptions. Stone v. Sargent, 129 Mass. 503. Ellis v. Atlantic & Pacific Railroad, 134 Mass. 338.
It is unnecessary to consider the other objections made to the petition. Exceptions overruled.